There is no provision for the plaintiff in error in the will of her late husband. The will was made before her marriage to the testator and it was not changed after the marriage. All of the estate of the testator is disposed of to the exclusion of the wife, so that her interest in the estate is such, and only such, as is conferred by statutes. Wien the executor, pursuant t'o the requirement of the will, proceeded to sell the real estate, the land was incumbered with the statutory dower right of the widow. The land could not be sold free of her dower and she was therefore made a defendant' to the proceeding and filed the usual answer setting up her dower interest in the land, waiving the assignment of the same by metes and bounds, and electing to take the value of the same in money. Under the order of the probate court the value of her dower was paid to her out of the proceeds of the sale of the real estate. But she acquired nothing under the will by this procedure. Neither did she, in electing to take' the value of her dower in money, instead of assignment thereof by metes and bounds, elect to take either under or against the will; for her dower right inhered in her relation to the testator, by virtue of the statute, and he could *211not deprive ber of it. As be gave her nothing in t'he will in lien of her dower, her acceptance of her dower oould not be an election between her statutory right and the will.
Having received the value of her dower in money, the widow demanded her distributive share in the proceeds of the real estate sold according to the will and from which the value of her dower had been paid, as well as in the personal property left by the testator; and here the principal controversy in this case arose. The executor denied the widow’s claim upon the ground that the requirement of the will that the real estate should be sold was for the purpose of distribution to the persons entitled under the will and for no other purpose; and further upon the ground that having elected to take the value of her dower in the real estate, the widow is now barred from claiming any part of the proceeds arising from the sale of the real estate, because, as it is argued, dower in the real estate and the distributive share in the proceeds of the real estate are inconsistent.
This argument takes no account- of the fact that there can be no election between rights conferred by statute unless the statute provides for it. The courts can not, by means of any real or imagined equities, limit, qualify or annul rights granted by legislative enactment. In all cases the legislative intent as gathered from the legislative expression must govern. Section 5964, Revised Statutes, provides that where a widow fails to take under the will (and in this case, as we have shown, she did not take under the will because there was nothing to be taken by her), she shall retain her dower and such share of the personal estate as she would be entitled to by law, in case the deceased consort' had died leaving-children. This gives both dower and -the distributive share of the personalty, unless Section 4176, Revised Statutes, which provides for a -distributive share to the widow or widower in “the personal property subject to distribution,” must be so- construed as not to apply where the deceased consort leaves a will disposing of all the property and without making 'any provision for the widow or widower. But this court, construing these sections together in Doyle v. Doyle, Jr., et al, 50 Ohio St., 330, held that a widow is not' -deprived of a distributive share of the present estate of her deceased husband, by his leaving a will in which he disposed of all of it to others, without making any provision for her. As to her-in such case, he is regarded as dying intestate. There is, therefore, no *212such inconsistency between the right of dower and the distributive share in personalty, *as to make the taking of one an exclusion of the other.
The distributive share in personalty, however, is defined by the statute as a share in “the personal property subject to distribution,” and this gives rise t'o another contention in this case, viz.': That the testator’s direction to convert all of his real estate into money was solely for the purpose of paying his indebtedness, his legacies and charities, the balance going to the residuary legatees designated in the will; and that inasmuch as the testator intended the conversion for this sole purpose, the proceeds of- the sale of the realty could not be made subject to -the distributive share of the widow as personalty, but for that purpose must be regarded as realty.
The direction of the testator that his real property should be converted into money is very explicit. And so likewise is his direction that the proceeds therefrom, with all from other sources due to him, should be used in paying his indebtedness, legacies and charities, and that the balance be divided between the residuary legatees named. It' is of no consequence that he may not have intended that his wife should have anything out of his estate. He could not defeat her legal rights, and possibly he may not have intended to do so; but it is perfectly clear that he took especial care that all of his property should be reduced to personal property before distribution. By doing that he made all of his property subject to the widow’s distributive share as personal property, under the provisions of Section 4176, Revised Statutes. It is undoubtedly true that the doctrine of equitable conversion does not apply as we apply it here, unless it be clear from the will itself that it was the testator’s intention that the distribution of his entire estate should be made in money. And it is also true that in this case the testator did not contemplate the wife in his scheme of distribution; but he does very clearly and definitely blend his whole property, real and personal, in one fund, and direct it all to be' paid to the legatees named in the will and in the payment of debts. The character of this complete conversion is not changed because the interests of the legatees may be modified by the refusal or-neglect of the testator to take cognizance of his wife’s statutory right's. The whole of his estate may be converted as he directs, *213but the distribution of it must be according to law. Haying chosen to reduce his whole estate to money, he must take the consequences even though it may to some extent defeat his intention. In Ferguson v. Stuart, 14 Ohio, 140, approved and followed in Collier v. Collier, 3 Ohio St., 369, 374, it was held that land directed by a will to be sold and converted into money is treated as personal property, and as such is governed by the statutes of distribution. In that case the doctrine of equitable conversion was invoked to change the course of distribution from that prescribed in the will to that prescribed in the statute of descents and distribution. That is, the will provided that the wife of the testator should receive one-third of the interest annually accruing on the fund arising from the sale of the land during her natural life, and that the money aforesaid should go to the testator’s heirs. Under the •statute the wife was his only heir and the property was decreed to her as heir and not as legatee. The positive direction by the testator to sell all of his real estate and to blend the proceeds with his personal property in one fund for the distribution of his whole estate according to the scheme of the will, makes an absolute conversion for all purposes into personal property, which should be distributed as personal property, even if the special object intended by the testator should fail. Bispham on Equity, Secs. 318, 319; 3 Pomeroy on Equity, Secs. 1159, 1164, 1171, and note; Craig v. Leslie, 3 Wheat., 563; Given v. Hilton, 95 U. S., 591; Harrington v. Pier, 105 Wis., 485. The effects of the conversion extended to, and may be claimed, not only by those who claim under or through the will, but also by those who are not entitled under the will, but' are entitled directly from or under the testator. 3 Pomeroy on Equity, Sec. 1166. Our conclusion is that the plaintiff in error is entitled to her distributive share of .the proceeds of the sale of the testator’s real estate' made as directed in the will, notwithstanding that she has already received therefrom the value of her dower estate.
It is proper to call attention to the fact that essentially the same conclusion was reached in Barber v. Hite, 39 Ohio St., 185, in which upon a sale of land the wife had received the full value of her dower by agreement with her husband, who soon afterwards died intestate and possessed of the remainder of the proceeds of the real estate. It was held “that the widow was not estopped from *214claiming her distributive share of any part of the personal estate of her deceased husband, by reason of the fact that such estate was augmented by the conversion of such realty into personalty.”
The plaintiff in error contends that the circuit court erred in reversing the judgment of the court of common pleas allowing interest on her.claim. She is not a legatee and does not come under the rule in Gray et al, Exrs., v. Case School of Applied Science, 62 Ohio St., 1. She would not be entitled to interest before her distributive share has been ascertained, and her distributive share is to be computed in “the personal property which is subject to distribution.” Section 4116,■ Revised Statutes.
As to the matter of interest the judgment of the circuit court is affirmed, and as bo the right of the plaintiff in error to distributive share in the proceeds of the real estate sold, the judgment's of the courts below are

Reversed.